[exh104sideletteragrmtimage1a.jpg]


    










August 5, 2016
By Hand Delivery
Kelly Haecker
c/o The WhiteWave Foods Company
1225 Seventeenth Street, Suite 1000
Denver, CO 80202


Dear Kelly:
This letter serves to amend your Change in Control Agreement dated as of May 1,
2013 (the “Agreement”) with The WhiteWave Foods Company (the “Company”). Upon a
Change in Control (as defined in the Agreement) that occurs within twelve (12)
months of the date hereof and subject to your continued employment with the
Company and your continued assistance with transitional matters as determined by
the Company through such date, a resignation of your employment with the Company
within thirty (30) days following consummation of such Change in Control shall
be deemed to be a termination by you for Good Reason (as defined in the
Agreement) entitling you to the severance and benefits set forth in your
Agreement in accordance with the terms and conditions thereof; provided, that if
you do not terminate your employment during such thirty (30) day period, the
Agreement shall terminate immediately thereafter and you shall no longer be
eligible for any payments or benefits thereunder.
This letter shall be binding upon and inure to the benefit of the Company and
any successor to all or substantially all of the business and/or assets of the
Company.
This letter, together with the Agreement, contains the entire agreement among
the parties concerning the subject matter hereof and supersedes and nullifies
all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, among the parties with respect to the
subject matter hereof. Except as modified by the foregoing provisions of this
letter, the Agreement shall remain in full force in accordance with its terms.
Sincerely,
/s/ Thomas N. Zanetich
Executive Vice President, Human Resources

Acknowledged:


/s/ Kelly J. Haecker


